Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-28 are objected to because of the following informalities: 
Applicant uses “aging mode” in Claims 1-28 but does the applicant mean “aging model”? Could the translation be off, as it appears the applicant is doing a determination, not an aging process. Please clarify the record.
Claim 7: applicant claims “an aging factor” when it was already introduced in Claim 1. Emend to fix the antecedent basis issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12: the applicant’s two options seem to be identical based upon the definition on the last point in time for the 2nd option (current time would be implicit if that assumption is made). If so, then the 2nd clause would not be further limiting (i.e. it appears that the applicant is saying one or more of the same step described in a slightly different way). For purposes of examination, the examiner will assume “the last time” of the 2nd option is not limited by the “a last time” of the second option.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hametner et al (USPGPN 20210181263), as evidenced by Hametner et al (USPGPN 20150362559, US publication of PCT WO2014114564A1), hereinafter Hametner2.
Independent Claim 1, Hametner discloses a method of charging a battery (¶’s [01, 08, 09, 17, 28, 29, 34] describes the battery operations including charging) the method comprising:
estimating an aging mode (aging prediction model, see abstract, Claim 1, ¶’s [08-10, 20-24, 28-35]) of the battery that reflects an aging factor (¶’s [09, 10, 21, 22, 24, 26, 28-30, 33, 34, esp. 19, 25, 28] describes the aging factors and their definitions) and an aging degree (SOH [state of health] is interpreted as aging degree, see ¶’s [17, 19-25, 28-30, 33, 34] & abstract) of the battery based on a battery characteristic corresponding to a charging level of the battery (¶’s [19-35, esp. 19-21, 25, 28] describes the SOC/charging state/level being used in the determination of the battery health/SOH/degradation/deterioration);
updating a battery model based on the aging mode (updating of the aging battery model via this data in ¶’s [29, 30, 33, 35]; where the observer being another battery model in ¶[19], which states the model of the battery is the one used in Hametner2, which states in ¶’s [38-48 & 54-56, esp. 55] that the battery model/observer is updated/uses the battery aging/SOH information to operate); and
charging the battery using the updated battery model (¶’s [01, 08, 29] describes the operation [including charging] being performed with the updated model data).
Dependent Claim 2, Hametner discloses estimating the aging mode of the battery based on aging modes of one or more reference batteries having different aging factors and/or different aging degrees (¶[31], where it is clear that two different batteries in different vehicles will have calendar age and/or cycling age differences, and … between the two implicitly means more than 2 are included in the Fig. 4 showing).
Dependent Claim 7, Hametner discloses the aging mode indicates:
an aging factor of the battery aged by an aging history of the battery; and
a current aging degree of the battery aged by the aging factor (as cited above for Claim 1, see esp. ¶’s [19-21, 25, 28-30] which describes the SOH/current aging degree and the aging history being involved in the aging prediction model).
Dependent Claim 14, Hametner discloses determining the battery characteristic corresponding to the charging level based on a charging profile of the battery (¶[28, esp. last sentence] describes that the aging factors used for the battery characteristic are profiled/indexed for the entire operation of the battery, i.e. charging profile is made).
Dependent Claim 15, Hametner discloses updating the battery model to reflect the aging factor and the aging degree of the battery corresponding to the aging mode in an internal state of the battery model (¶’s [29, 30, 33, 35] describes updating the battery using these factors claimed, where the battery internal state would be the battery model state).
Dependent Claim 16, Hametner discloses the battery is a battery cell, a battery module, or a battery pack (at least a battery cell ¶[17]).
Dependent Claim 18, Hametner discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (inherent to battery control unit ¶’s [17, 33], see further ¶’s [28-32] data collection unit).
Independent Claim 19, Hametner discloses an apparatus (Figs. 1-4) for charging a battery (1), the apparatus comprising:
a memory (see ¶’s [17, 28-33], inherent to control unit in) configured to store a battery model (aging prediction model, see abstract, claim 1, ¶’s [08-10, 20-24, 28-35]) of the battery that reflects an aging factor (¶’s [09, 10, 21, 22, 24, 26, 28-30, 33, 34, esp. 19, 25, 28]); and
a processor configured to estimate an aging mode of the battery that reflects an aging factor (aging prediction model, see abstract, Claim 1, ¶’s [08-10, 20-24, 28-35]) of the battery that reflects an aging factor (¶’s [09, 10, 21, 22, 24, 26, 28-30, 33, 34, esp. 19, 25, 28] describes the aging factors and their definitions) and an aging degree of the battery (SOH [state of health] is interpreted as aging degree, see ¶’s [17, 19-25, 28-30, 33, 34] & abstract) based on a battery characteristic corresponding to a charging level of the battery (¶’s [19-35, esp. 19-21, 25, 28] describes the SOC/charging state/level being used in the determination of the battery health/SOH/degradation/deterioration), update the battery model based on the aging mode (updating of the aging battery model via this data in ¶’s [29, 30, 33, 35]; where the observer being another battery model in ¶[19], which states the model of the battery is the one used in Hametner2, which states in ¶’s [38-48 & 54-56, esp. 55] that the battery model/observer is updated/uses the battery aging/SOH information to operate), and control charging of the battery using the updated battery model (¶’s [01, 08, 29] describes the operation [including charging] being performed with the updated model data).
Dependent Claim 20, Hametner discloses the processor is configured to estimate the aging mode of the battery based on aging modes of one or more reference batteries having different aging factors and/or different aging degrees (¶[31], where it is clear that two different batteries in different vehicles will have calendar age and/or cycling age differences).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hametner in view of Pajovic et al (USPGPN 20200284846), as evidenced by Hametner et al (USPGPN 20150362559, US publication of PCT WO2014114564A1), hereinafter Hametner2.
Dependent Claim 3, Hametner teaches estimating the aging mode of the battery by applying a weight to each of the aging modes of the one or more reference batteries (¶[31] describes the different batteries, as further supported by Fig. 4; ¶’s [11, 28, 34] describes the weighting being used between the battery model of the operator and the battery model of the aging prediction model [which is updated by the information from the vehicles of Fig. 4).
Hametner is silent to determining the weight based on a similarity to the battery characteristic corresponding to the charging level of the battery.
Pajovic teaches determining the weight based on a similarity to the battery characteristic corresponding to the charging level of the battery (¶’s [12, 43, 44, 71] & Figs. 1C, 2A, 2C-3B, 4A-4C, 7, & 8 describes the weighting is performed based on the similarity/distance to the charging level/SOC/voltage of the battery). Pajovic teaches this method serves to reduce complexity (¶’s [42, 44]) and improve accuracy (¶[75]).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Hametner with Pajovic to provide improved accuracy and simplicity.
Dependent Claim 4, the combination of Hametner and Pajovic teaches the similarity indicates a similarity of a peak characteristic in a graph of a battery characteristic corresponding to a charging level of the reference battery to a peak characteristic in a graph of the battery characteristic corresponding to the charging level of the battery (graph of battery charging level peaks given in Figs. 1C-3B & 4A-4C of Pajovic, where the capacity is known to on having ordinary skill in the art to represent the peak voltage/charge level of the battery, and Pajovic describes comparison of the target battery capacity/voltage/charge level with the test batteries to determine the class of the battery, and so adapt to the certain class’s model, see 815 of Fig. 8).
Dependent Claim 5, the combination of Hametner and Pajovic teaches the peak characteristic includes at least one characteristic of a position, an intensity, a full width at half maximum (FWHM), and a shape of a peak in the graph of the battery characteristic corresponding to the charging level (the peak characteristic is both the position and the intensity of the battery capacity which corresponds to the peak charging level in the graph, as one having ordinary skill in the art understands).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hametner in view of Pajovic, further in view of Torai et al (USPGPN 20160061908), as evidenced by Hametner2.
Dependent Claim 6, Hametner fails to explicitly teach the peak characteristic is a characteristic of a peak with the lowest charging level, among peaks included in the graph of the battery characteristic corresponding to the charging level 
Torai teaches the peak characteristic is a characteristic of a peak with the lowest charging level, among peaks included in the graph of the battery characteristic corresponding to the charging level (comparing Figs. 2 & 7, where Fig. 2 demonstrates that Torai has a 1-1 correspondence between the voltage and the SOC, while Fig. 7 demonstrates that the lowest peak of the dQ/dv line across voltage [corresponds to SOC/charging level due to Fig. 2’s demonstration] is advantageous for determination of the SOC estimation method while the highest peak is disadvantageous for higher accuracy, see ¶[136]).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Hametner in view of Pajovi with Torai to provide improved accuracy.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hametner in view of Torai et al (USPGPN 20160061908), as evidenced by Hametner2.
Dependent Claim 8, Hametner fails to explicitly teach the battery characteristic corresponding to the charging level is expressed by a graph depicted based on:
a ratio between a change in quantity of electric charge and a change in voltage of the battery; and
the charging level of the battery.
Torai teaches the battery characteristic corresponding to the charging level is expressed by a graph depicted based on: a ratio between a change in quantity of electric charge and a change in voltage of the battery; and the charging level of the battery (comparing Figs. 2 & 7, where Fig. 2 demonstrates that Torai has a 1-1 correspondence between the voltage and the SOC, while Fig. 7 demonstrates that the lowest peak of the dQ/dv line across voltage [corresponds to SOC/charging level due to Fig. 2’s demonstration] is advantageous for determination of the SOC estimation method while the highest peak is disadvantageous for higher accuracy, see ¶[136]).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Hametner with Torai to provide improved accuracy.
Dependent Claim 9, the combination of Hametner and Torai teaches the charging level of the battery includes one of a state of charge (SOC), a voltage, and a quantity of electric charge of the battery (Torai teaches both SOC and voltage, see Figs. 2 & 7)
Dependent Claim 10, Hametner fails to explicitly teach the battery characteristic corresponding to the charging level corresponds to dQ/dV with respect to a state of charge (SOC), and wherein dQ is a change in quantity of electric charge of the battery, and dV is a change in voltage of the battery.
Torai teaches the battery characteristic corresponding to the charging level corresponds to dQ/dV with respect to a state of charge (SOC), and wherein dQ is a change in quantity of electric charge of the battery, and dV is a change in voltage of the battery (comparing Figs. 2 & 7, where Fig. 2 demonstrates that Torai has a 1-1 correspondence between the voltage and the SOC, while Fig. 7 demonstrates that the lowest peak of the dQ/dv line across voltage [corresponds to SOC/charging level due to Fig. 2’s demonstration] is advantageous for determination of the SOC estimation method while the highest peak is disadvantageous for higher accuracy, see ¶[136]).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Hametner with Torai to provide improved accuracy.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hametner in view of Shoa (USPGPN 20190170827), as evidenced by Hametner2.
Dependent Claim 13, Hametner teaches updating the battery model throughout the operation (which is described to include charging) and using it for charging (cited for Claim 1).
Hametner fails to explicitly teach charging the battery using multi-step charging.
Shoa teaches charging the battery using multi-step charging (¶’s [22, 94], Figs. 1-8 demonstrates that this is used for state of health determination, and this determination is used for the battery charging profile, which demonstrates this art is analogous). One having ordinary skill in the art understands that the two stage constant current and constant voltage method is advantageous since it quickly charges the battery during the large availability step (constant current) while slowly charging the battery during the low availability step (constant voltage) in order to match faster charging (improved convenience) with improved battery lifetime.
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Hametner with Shoa to provide improved convenience and battery lifetime.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hametner in view of Howey et al (USPGPN 20180198300), as evidenced by Hametner2.
Dependent Claim 17, Hametner fails to explicitly teach the battery model is an electrochemical model.
Howey teaches the battery model is an electrochemical model (abstract). Howey teaches this invention serves to improve the accuracy and simplicity of the model (¶’s [04, 96, 90])
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Hametner with Howey to provide improved accuracy and simplicity.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hametner in view of Lee et al (USPGPN 20200264237), as evidenced by Hametner2.
Dependent Claim 11, Hametner is silent to determining an aging mode previously estimated with respect to the battery to be the aging mode of the battery, in response to an aging mode reuse condition being satisfied.
Lee teaches determining an aging mode previously estimated with respect to the battery to be the aging mode of the battery, in response to an aging mode reuse condition being satisfied (see Figs. 1 & 2, the SOH update signal checking module 210 and step s200, see ¶’s [32, 33, 39-41, 44, 45, 49-52, esp. 32, 33, 49-52] which describes that a predetermined period of time is determined before using one SOH determination method). One having ordinary skill in the art understands that by limiting the processing of the battery by incorporating delay, it can serve to improve the efficiency of the system as processing power is only used periodically for the SOH determination function instead of constantly (less power used for the intense operation).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Hametner with Lee to provide improved efficiency.
Dependent Claim 12, the combination of Hametner and Lee teaches determining whether the aging mode reuse condition is satisfied includes one or more of: determining whether a time difference, between a last point in time at which the aging mode of the battery was estimated and a current point in time, is less than or equal to a threshold time; and 
determining whether the usage of the battery after the last point in time is less than or equal to a threshold usage (last point in time not defined for the 2nd option, see 112(b) rejection, as noted above, it determines the time period between the last point in time and the current time to determine how to determine the SOH/aging processing method for Lee; Hametner does also describe updating the aging model during the operation).
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hametner in view of Barsukov et al (USPGPN 20140062415), as evidenced by Hametner2.
Independent Claim 21, Hametner teaches a method (¶’s [01, 08, 09, 17, 28, 29, 34] describes the battery operations including charging) comprising:
obtaining a charging profile (¶[28, esp. last sentence] describes that the aging factors used for the battery characteristic are profiled/indexed for the entire operation of the battery, i.e. charging profile is made) of a battery including lithium (Li; lithium ¶’s [06, 25]);
determining a battery characteristic corresponding to a charging level of the battery based on the charging profile (¶’s [19-35, esp. 19-21, 25, 28] describes the SOC/charging state/level being used in the determination of the battery health/SOH/degradation/deterioration);
charging the battery using the updated battery model (|updating a battery model based on the aging mode (updating of the aging battery model via this data in ¶’s [29, 30, 33, 35]; where the observer being another battery model in ¶[19], which states the model of the battery is the one used in Hametner2, which states in ¶’s [38-48 & 54-56, esp. 55] that the battery model/observer is updated/uses the battery aging/SOH information to operate); and
charging the battery using the updated battery model (¶’s [01, 08, 29] describes the operation [including charging] being performed with the updated model data|).
Hametner fails to explicitly teach determining whether the battery is aged by Li plating based on the battery characteristic corresponding to the charging level (¶’s [31-37, esp. 33] describes the battery being aged by Lithium-plating, and ¶’s [75, 78] describes updating of the model and charging profile by this information). 
Barsukov teaches determining whether the battery is aged by Li plating based on the battery characteristic corresponding to the charging level (¶’s [31-37, esp. 33] describes the battery being aged by Lithium-plating, and ¶’s [75, 78] describes updating of the model and charging profile by this information). Barsukov teaches this method serves to optimize charging so as to reduce degradation (best minimal integral degradation and improve battery aging, see abstract & ¶[30-38, 67, 75]) 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Hametner with Barsukov to provide optimized charging and reduced degradation.
Dependent Claim 22, the combination of Hametner and Barsukov teaches determining that the battery is aged by Li plating, in a case in which a reference battery principally aged by Li plating, among a plurality of reference batteries having different aging factors and/or different aging degrees, has a battery characteristic most similar to the battery characteristic corresponding to the charging level (Barsukov teaches the Li plating, as described above, while ¶[30] describes tests in the field which one would assume would involve multiple batteries; Hametner in ¶[31], where it is clear that two different batteries in different vehicles will have calendar age and/or cycling age differences, and … between the two implicitly means more than 2 are included in the Fig. 4 showing).
Dependent Claim 23, the combination of Hametner and Barsukov teaches estimating the aging mode of the battery using an aging mode of a reference battery aged principally by Li plating, and updating the battery model based on the estimated aging mode (Barsukov teaches the Li plating, as described above, while ¶[30] describes tests in the field which one would assume would involve multiple batteries; Hametner in ¶[31], where it is clear that two different batteries in different vehicles will have calendar age and/or cycling age differences, and that the battery data of the collective are updated by the server/cloud).
Dependent Claim 24, the combination of Hametner and Barsukov teaches determining a charging condition of the battery using the updated battery model, and charging the battery based on the determined charging condition (Hametner teaches ¶’s [28] describes the model is used to determine the SOC/charging condition and ¶’s [01, 08, 29] describes the operation [including charging] being performed with the updated model data).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hametner in view of Barsukov, further in view of Howey, as evidenced by Hametner2.
Dependent Claim 25, Hametner fails to explicitly teach the battery model is an electrochemical model.
Howey teaches the battery model is an electrochemical model (abstract). Howey teaches this invention serves to improve the accuracy and simplicity of the model (¶’s [04, 96, 90])
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hametner in view of Barsukov with Howey to provide improved accuracy & simplicity.
Dependent Claim 26, the combination of Hametner, Barsukov, and Howey teaches updating the electrochemical model by reflecting a decrease in Li capacity at a cathode by Li plating (one having ordinary skill in the art understands that for plating to occur, it would involve the decrease in Li capacity at the cathode, thus the Hametner teaches ¶’s [28] describes the model is used to determine the SOC/charging condition and ¶’s [01, 08, 29] describes the operation [including charging] being performed with the updated model data; Barsukov teaches the Li plating determination, and thus these features are met).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hametner et al (USPGPN 20210181263) in view of Schmalstieg et al (“A holistic aging model for LI(NiMnCo)O2 based 18650 lithium-ion batteries,” Schmalstieg et al, Journal of Power Sources, published 2014, pages 325-334, accessed online 8/27/22, https://www.sciencedirect.com/science/article/pii/S0378775314001876 ), as evidenced by Hametner et al (USPGPN 20150362559, US publication of PCT WO2014114564A1), hereinafter Hametner2.
Independent Claim 27, Hametner teaches a method (¶’s [01, 08, 09, 17, 28, 29, 34] describes the battery operations including charging) comprising:
estimating an aging mode (aging prediction model, see abstract, Claim 1, ¶’s [08-10, 20-24, 28-35]) of a target battery by comparing one or more characteristics of the target battery with corresponding characteristics of at least two reference batteries (¶[31], where it is clear that two different batteries in different vehicles will have calendar age and/or cycling age differences, and … between the two implicitly means more than 2 are included in the Fig. 4 showing) that have been aged principally by different aging factors (one having ordinary skill in the art understands that the conditions of the plurality of batteries would involve different cycling and calendar life characteristics, in addition to the aging factors described in ¶’s [09, 10, 21, 22, 24, 26, 28-30, 33, 34, esp. 19, 25, 28] describes the aging factors and their definitions); and
charging the battery using a battery model (updating of the aging battery model via this data in ¶’s [29, 30, 33, 35]; where the observer being another battery model in ¶[19], which states the model of the battery is the one used in Hametner2, which states in ¶’s [38-48 & 54-56, esp. 55] that the battery model/observer is updated/uses the battery aging/SOH information to operate) that is determined based on the estimated aging mode (¶’s [01, 08, 29] describes the operation [including charging] being performed with the updated model data).
To advance prosecution, Hametner fails to explicitly teach purposeful aging of the batteries by different aging factors (in experimental setting).
Schmalstieg teaches purposeful aging of the batteries by different aging factors (different charging factors for aging on page 326 of Schmalstieg, which describes experimental calendar aging for some and cycle aging for some, and Fig. 15 which shows them used together). Schmalstieg teaches that this method serves to provide improved optimization of the battery model and battery operation for improved battery lifetime (abstract & page 333 final paragraph of conclusion section [i.e. before acknowledgement])
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hametner with Schmalstieg to provide improved optimized operation & battery lifetime.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hametner in view of Schmalstieg, further in view of Barsukov, as evidenced by Hametner2.
Dependent Claim 28, the combination of Hametner and Schmalstieg teaches the at least two reference batteries include and a second reference battery that has been aged principally by a cathode capacity decrease and an anode solid electrolyte interphase (SEI) layer (page 327 1st paragraph of section 3.2 describes the reference batteries undergoing the calendar aging are aged by cathode capacity decrease and anode solid electrolyte interphase layer).
Hametner is silent to a first reference battery that has been aged principally by Li plating
Barsukov teaches a first reference battery that has been aged principally by Li plating (¶’s [31-37, esp. 33] describes the battery being aged by Lithium-plating, and ¶’s [75, 78] describes updating of the model and charging profile by this information). Barsukov teaches this method serves to optimize charging so as to reduce degradation (best minimal integral degradation and improve battery aging, see abstract & ¶[30-38, 67, 75]) 
It would have been obvious to a person having having ordinary skill in the art at the time of filing to modify Hametner in view of Schmalstieg with Barsukov to provide optimized charging and reduced degradation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /JOHN T TRISCHLER/             Primary Examiner, Art Unit 2859